Case 1:19-cv-06736-KAM-SMG Document 1-5 Filed 11/29/19 Page 1 of 2 PageID #: 50




                           EXHIBIT “E”
Case 1:19-cv-06736-KAM-SMG
                   DEP< ,VlENTDocument  1-5EDUCATION.
                               OF HEAL TH.   Filed 11/29/19
                                                       A N ( Page  2 of 2 PageID #: 51
                                                             ELF ARE
                                    Public Health Service
                                 Food and Drug Administration
                                         200 C Street, S.!l.
                                    \•/asi1in~ton, D.C. 20204
                                           AUG 2 2 1g79


        ~r. Kenneth 8. Basa
        National Food Ingredient Company
        4830 S. Christiana Avenue
        Chicago, Ill. 60632
        Dear 11r. "E~sa:
        This is in reply to your letter of July 31, 1979 concerning the use
        of vanilla-vanillin and natural non-vanilla derived flavorings in
        category II Vanilla Flavored Ice C.rnar.i.
        l·!e \•!ill respond to your questions in the orde·r-:in \'Jhich they appear
        in your letter •.
        l.   Hatural flavors not derived from vanilla beans may be used in
             cor.ibination with the standardized items included under 21 CFR
             169 (vanilla-vanillin extract or vanilla-vanillin flavoring)
             for category II vanilla flavored ice cream provided that the
             flavoring contributed by or derived from the vanilla beans
             predominates.
        2.   The'combination of vanilla-vanillin exttact or vanilla-vanillin
             flavoring with natural flavors not derived from vanilla beans
             as provided above may be r.1al·keted in a single package. Hm,1ever,
             such a combination should in no way imply or suggest that this
             combination is one of the standardized flavors covered under 21
             CFR 169.

        3.   The labeling for the above combination flavoring should identify
             1·1hat the combination is, e.g. "Vanilla-Vanillin Extract and                                                  11


             (the blanl< fo be filled 1·lith the names of th2 particular flavors
             used) or "Vani 11 a-Vani 11 in Extract \·!i th other natural flavors".
             Ti1e ingredient statement should declare the standardized flavor-
             ing by_ i:ts specific corr:mon or usual name 1·1ith a parenthetical
             listing of the optional ingredients required to be declared by
             the particular standard, ijnd each ingredient of the natural non-
             vanilla flavorinq should be declared by its specific common or
             usual names.

             If we can be of further assistance, please let us know.




                                                Sincerely yours,
                                                    ,.
                                                  .,. ,·':'!' • ~'..   :. ,.,'
                                                                                           ---,
                                                                                      .-- - ~.. :·,-r- .....,' t .. 1
                                                                                 \'
                                                Taylor i·i. -Quinn                                                  '---·
                                                Associate Director
                                                  for Compliance
                                                Eurenu of Foods
